         Case 1:19-cv-00742-LKG Document 44 Filed 05/31/19 Page 1 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                        BID PROTEST

                                  )
SPACE EXPLORATION                 )
TECHNOLOGIES CORP.,               )
                                  )
           Plaintiff,             )                 Case No. 19-742-C
                                  )                 (Judge Lydia Kay Griggsby)
     v.                           )
                                  )
UNITED STATES,                    )
                                  )
           Defendant,             )
                                  )
and                               )
                                  )
UNITED LAUNCH SERVICES, LLC; BLUE )
ORIGIN, LLC; and ORBITAL SCIENCES )
CORPORATION,                      )
                                  )
           Intervenor-Defendants. )
                                  )

   UNITED LAUNCH SERVICES, LLC’S RESPONSE TO APPLICATIONS OF
NORTHROP GRUMMAN CORPORATION’S IN-HOUSE COUNSEL FOR ACCESS TO
             INFORMATION UNDER PROTECTIVE ORDER

       Pursuant to the Protective Order entered by this Court on May 22, 2019, Intervenor-

Defendant United Launch Services, LLC (“ULS”) files this response to the Applications for

Access to Information Under Protective Order by Outside or Inside Counsel filed on behalf of

Maureen F. Del Duca and Kenneth M. Reiss (together, “Applicants”) on May 28 and 29, 2019

(ECF No. 40 (Reiss PO Application); ECF No. 41 (Del Duca PO Application)). Applicants

represent that they are in-house counsel for Northrop Grumman Corporation, the corporate parent

of Intervenor-Defendant Orbital Sciences Corporation. (ECF No. 40 at 1; ECF No. 41 at 1.) ULS

does not object to the admission of Applicants to the Protective Order, but respectfully requests

that the Court impose additional, clarifying protections to further ensure that no competitively-



                                              -1-
         Case 1:19-cv-00742-LKG Document 44 Filed 05/31/19 Page 2 of 4



sensitive information in this proceeding would be used to gain a competitive advantage in the

ongoing Phase 2 of the National Security Space Launch program competition, Solicitation Number

FA8811-19-R-0002 (the “Phase 2” competition).

       The present protest involves a challenge to the Air Force’s October 10, 2018 decision to

award Intervenor-Defendants ULS, Orbital Sciences Corporation, and Blue Origin, LLC, funds

under three Launch Services Agreements (“LSAs”) executed pursuant to the Air Force’s Other

Transaction Authority, 10 U.S.C. § 2371b. Under the recently-issued schedule in this protest, the

Court directed the Air Force to file by June 11, 2019 the Administrative Record underlying its

LSA decision. The Administrative Record will contain extremely sensitive and competitively

significant materials and information concerning the technical capabilities, state of development,

and other competitively-sensitive information about the launch vehicles of all the parties to this

proceeding, as well as the United States Air Force’s evaluation of those capabilities. Yet, the Air

Force filing of the Administrative Record will occur at the very same time that the parties are

preparing proposals in the Phase 2 Competition, pursuant to a Request for Proposals posted on

May 3, 2019 (with proposals due August 1, 2019). Because the parties are anticipated to propose

the launch vehicles at issue in this protest to perform services in the Phase 2 Competition, the

improper use of competitively-sensitive information from this proceeding would provide a party

an unfair and improper competitive advantage in the Phase 2 Competition.

       The inclusion of in-house counsel under the Protective Order warrants additional

protections above and beyond those set out in the current Protective Order. Although ULS

recognizes that the Protective Order entered by the Court on May 22 provides that “[p]rotected

information may be used solely for the purposes of this litigation and may not be given, shown,

made available, discussed, or otherwise conveyed in any form except as provided herein . . .” (ECF




                                               -2-
          Case 1:19-cv-00742-LKG Document 44 Filed 05/31/19 Page 3 of 4



No. 16 at 2), ULS respectfully requests that the Court expand the protections of its Protective Order

to specifically provide that protected information may not be “used” within the meaning of the

Protective Order “for any purpose other than this litigation, including, but not limited to, the

ongoing competition for Phase 2 of the National Security Space Launch, Solicitation Number

FA8811-19-R-0002, and any bid protest arising in connection with that procurement.” This

request is consistent within this Court’s well-recognized authority to modify a protective order to

meet the specific circumstances of the proceeding.



Dated: May 31, 2019                         Respectfully submitted,
                                            /s/ Todd R. Steggerda
                                            Todd R. Steggerda

                                            MCGUIREWOODS LLP
                                            2001 K Street, NW
                                            Suite 400
                                            Washington, DC 2006
                                            Telephone: 202-857-2477
                                            Facsimile: 202-828-2968
                                            tsteggerda@mcguirewoods.com
                                            Attorney of Record for United Launch Services, LLC

Of Counsel:

Benjamin L. Hatch
Edwin O. Childs, Jr.
Nathan R. Pittman
Karlee S. Blank
MCGUIREWOODS LLP
2001 K Street, NW
Suite 400
Washington, DC 2006
Telephone: 202-857-1700
bhatch@mcguirewoods.com
echilds@mcguirewoods.com
npittman@mcguirewoods.com
kblank@mcguirewoods.com




                                                -3-
         Case 1:19-cv-00742-LKG Document 44 Filed 05/31/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, pursuant to RCFC 5, 5.3, and Appendix E,

paragraph 12, I have filed ULS’ Response to Applications of Northrop Grumman Corporation’s

In-House Counsel for Access to Information Under Protective Order via the Court’s electronic

case filing system, which automatically serves the document on all parties.



Dated: May 31, 2019                        Respectfully submitted,
                                           /s/ Todd R. Steggerda
                                           Todd R. Steggerda

                                           MCGUIREWOODS LLP
                                           2001 K Street, NW
                                           Suite 400
                                           Washington, DC 2006
                                           Telephone: 202-857-2477
                                           Facsimile: 202-828-2968
                                           tsteggerda@mcguirewoods.com
                                           Attorney of Record for United Launch Services, LLC

Of Counsel:
Benjamin L. Hatch
Edwin O. Childs, Jr.
Nathan R. Pittman
Karlee S. Blank
MCGUIREWOODS LLP
2001 K Street, NW
Suite 400
Washington, DC 2006
Telephone: 202-857-1700
bhatch@mcguirewoods.com
echilds@mcguirewoods.com
npittman@mcguirewoods.com
kblank@mcguirewoods.com




                                               -4-
